Title: From James Madison to Benjamin Harrison, 16 [December] 1779
From: Madison, James
To: Harrison, Benjamin



Sir
Williamsburg Novr. [December] 16th. 1779

Being notified that the General Assembly have honoured me with a delegation to serve this commonwealth in general Congress, I beg the favour of you Sir to communicate to them my acceptance thereof, and my assurances that as far as fidelity and zeal can supply the place of abilities the interests of my Country shall be punctually promoted.
I have the honor to be with great respect Yr. Most Obt Servt.
James Madison Junr.
